Citation Nr: 0004899	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for claimed recurrent 
rashes and hives. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  It is at least as likely as not that the veteran has 
idiopathic urticaria/angioedema of service origin.


CONCLUSION OF LAW

Idiopathic urticaria/angioedema was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all available relevant evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.  The veteran did not provide any additional 
information with regard to treatment of his rashes and hives, 
and he was afforded several VA examinations.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

It appears that most of the veteran's service medical records 
are not available.  In February 1993, the RO received some of 
the service medical records from the veteran's Army Reserve 
unit.  In December 1993, the service department indicated 
that the veteran had been assigned to an Army Reserve unit 
and that the inquiry regarding his service medical records 
should be sent to that unit.  In April 1996, additional 
service medical records were received.  Most of the available 
service health records are dental records.  The available 
service medical records reveal that the veteran was treated 
in Saudi Arabia in October 1990 for a fracture of the distal 
first metatarsal of the left foot.  He underwent a periodic 
physical examination in October 1991 at Fort Campbell, 
Kentucky.  On that examination, the skin was normal.  

The veteran's DD Form 214 indicates that his awards and 
decorations include the Southwest Asia Service Medal with two 
Bronze Service Stars, the Army Achievement Medal, and the 
Army Commendation Medal.  

In his December 1992 claim, the veteran reported that he had 
a recurrent rash and hives from the heat during Operation 
Desert Storm.  He indicated that he was treated for that 
disorder from August 1990 to May 1991 when he was stationed 
in Saudi Arabia.

On a January 1993 VA general medical examination, the veteran 
reported that he had a rash when he got hot in the sunlight, 
but that he did not currently have a rash.  Physical 
examination revealed that no rash was present.  The diagnosis 
was intermittent hives, absent on examination.

At a December 1996 Board hearing held in Washington, DC, the 
veteran testified that hives broke out around his joints in 
October 1990 when he was stationed in Saudi Arabia.  He said 
he went to sick call and was told to take Benadryl and stay 
out of the sunlight.  The veteran indicated that he was only 
treated once for his hives when he was in Saudi Arabia.  He 
noted that he was only in Saudi Arabia from September 1990 to 
May 1991 and that he was stationed at Fort Campbell, Kentucky 
from May 1991 to September 1992, when he left service.  The 
veteran testified that he was given a separation examination 
at Fort Eustis, Virginia.  He reported that he was then 
transferred to an Army Reserve unit and that he was still a 
member of that unit.  He said that he still had intermittent 
problems with his skin rash since active service.  The 
veteran reported that his skin disorder tended to manifest 
itself during warm weather and when he was exposed to the 
sunlight.  In particular, he said that he had had pimples on 
his joints, which initially would itch very badly but 
disappear quickly if he gets out of the sunlight and cools 
down.  Transcript.

In December 1996, the Board remanded the claim for further 
development.

The veteran was afforded a VA skin examination in August 
1997.  The veteran reported that, when he was stationed in 
Saudi Arabia, he developed acute swelling of the face and 
skin and around the joint areas.  He reported that he was 
treated with Benadryl for ten days, and the symptoms 
completely resolved.  The reaction was associated with eye 
swelling, itching eyes, a runny nose, and pain.  He later 
developed this reaction again in Alabama and had had three to 
five episodes since that occurrence.  The episodes occurred 
primarily during the warm seasons.  He indicated that during 
an eruption the skin was pruritic and that the joints are 
painful.  The veteran noted that heat might be an aggravating 
factor because the episodes occur during the summer.  
Physical examination revealed that the veteran did not have 
the described skin lesions, but that he had several papules 
on his feet.  The skin disorder was described as 
urticaria/angioedema.  It was noted that it was a generalized 
skin disorder but was concentrated on the face, joints and 
loose skin areas.  The symptoms of the skin disorder also 
included red, swollen lesions, but no nervous manifestations.  
The examiner noted that the veteran described an acute 
urticarial/angioedema reaction with symptoms of allergic 
rhinitis occurring acutely and with secondary edema of the 
joints.  The examiner indicated that the nature and etiology 
of the eruption could not be established by history alone and 
that the veteran should be evaluated in the allergy clinic 
and receive the appropriate skin tests.  The impressions were 
the following: (1) acute urticaria/angioedema, unknown 
etiology; (2) allergic rhinitis by history, unknown etiology; 
and (3) papules on the feet, possible insect bites.

The veteran underwent another VA skin examination in 
September 1998 by the same examiner who evaluated him in 
August 1997.  The veteran reported his symptoms while in 
Saudi Arabia.  He noted that he had had five to seven 
episodes since the incident in Saudi Arabia and that he had 
not been seen by the VA.  He indicated that his last episode 
was in August 1997 and that most episodes occurred during 
warm weather.  He indicated that he did not currently have 
symptoms, but that when he did the skin was painful.  He 
noted that heat might be an aggravating factor.  Physical 
examination revealed that no lesions were currently present 
and there were no associated systemic or nervous 
manifestations.  The examiner indicated that the veteran 
described acute urticarial, angioedema reactions with 
symptoms of allergic rhinitis.  The examiner noted that the 
joint symptoms might be secondary to swelling and that the 
veteran should be evaluated for allergies with the 
appropriate skin tests and/or blood tests and that the 
allergist should answer the questions related to etiology.  
The impression was episodes of acute urticaria and 
angioedema.

On a November 1998 VA allergy examination, the veteran 
described his symptoms when he was in Saudi Arabia.  He 
indicated that he had had four subsequent episodes that 
required the use of Benadryl, noting that the episodes always 
occurred from May to August.  He said that the episodes 
always happened when he was outdoors and not just on areas of 
the skin that were exposed to sunlight.  He reported that his 
last episode happened in July 1997 and that he developed 
hives and nasal congestion with that episode.  He indicated 
that the hives were pruritic and that he did not have a 
history of other allergy problems.  The physical examination 
was normal.  The veteran underwent tests for grass pollen and 
mold.  The impressions of the examiner were recurrent 
episodes of acute urticaria/angioedema and rhinitis, possibly 
allergic.  

In a December 1998 addendum to the November 1998 VA 
examination report, the doctor indicated that his impression 
was that the veteran had idiopathic urticaria.

In a June 1999 addendum to the November 1998 VA examination 
report, the doctor stated that the veteran had 
chronic/recurrent, idiopathic urticaria/angioedema, and noted 
that most cases are related to foods or medications, but that 
occasionally acute urticaria is related to allergens such as 
grass pollen.  Other common triggers for urticaria/angioedema 
were noted to include physical factors such as heat, cold, 
sunlight, and water, but it was stated that the veteran did 
not have solar urticaria because his disorder was not limited 
to areas of sunlight exposure.  The doctor indicated that, 
according to the records, the veteran's disorder began while 
he was in Saudi Arabia, and that, in over ninety percent of 
the cases of chronic urticaria, a specific cause could not be 
identified.  He opined that, because of the general nature of 
the condition and the difficulty in determining a cause, it 
is equally likely as not that the veteran's 
urticaria/angioedema is of service origin or is otherwise 
related to service.

Legal Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Analysis

As a preliminary matter, the Board notes that the 
representative in a January 2000 VA Form 1-646 argued that 
38 U.S.C.A. § 1154 (West 1991) is applicable.  However, it is 
not necessary to determine whether the skin disorder is 
combat related since , in any event, the Board finds that it 
was incurred in service.    

The veteran's recurrent skin disorder has been diagnosed as 
idiopathic urticaria/angioedema.  Although he did not have 
the symptoms of the disorder at the time of the VA 
examinations, the two VA examiners diagnosed that disorder.  
The examiners based their diagnoses on symptoms described by 
the veteran.  The veteran is competent to describe his 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The remaining issue is whether the skin disorder is 
related to active service.  

Although the service medical records do not document the 
symptoms which were the basis for the diagnosis of idiopathic 
urticaria/angioedema, those records do not appear to be 
complete.  However, the veteran filed his claim for service 
connection within a very short time after his discharge from 
active service, then reporting a recurrent skin condition 
from Operation Desert Storm.  Additionally, in his June 1999 
addendum, the November 1998 VA examiner opined that it was 
equally likely as not that the veteran's urticaria/angioedema 
is of service origin or is otherwise related to service.  
Giving careful consideration to the benefit of the doubt rule 
as required by O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991), the Board finds that the veteran's recurrent 
idiopathic urticaria/angioedema began during active service.  
Therefore, service connection for idiopathic 
urticaria/angioedema is warranted.  However, the rating to be 
assigned for this condition is a matter for the RO to 
determine based on the evidence.  


ORDER

Service connection for idiopathic urticaria/angioedema, 
claimed as recurrent rashes and hives, is granted.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

